Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 14




                    EXHIBIT 10
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 2 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 3 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 4 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 5 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 6 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 7 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 8 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 9 of 14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 10 of
                                         14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 11 of
                                         14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 12 of
                                         14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 13 of
                                         14
Case 19-34054-sgj11 Doc 933-10 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 14 of
                                         14
